Citation Nr: 1630265	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disorder, to include arthritis of the knee.

3.  Entitlement to service connection for a neck disorder, to include arthritis of the neck.

4.  Entitlement to service connection for arthritis of the fingers.

5.  Entitlement to an initial compensable evaluation for residuals of heat stress.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to October 24, 2005.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to December 1978 and from April 1996 to May 1996.  He also had service in the Texas National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is of record. 

In July 2014, the Board remanded this matter for further development.  The case has been returned to the Board for appellate consideration. 

Regarding the claim for a TDIU, the Board notes that the Veteran has a combined schedular rating of 100 percent for his service-connected disabilities from October 24, 2005.  In a January 2016 rating decision, the RO found that the claim for TDIU was moot because the Veteran was receiving a schedular 100 percent from the earliest date of his claim for a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  As the Veteran has appealed the initial rating assigned for his residuals of heat stress and has asserted that he is unemployable due to his residuals of heat stress, a claim for TDIU based on the service-connected residuals of heat stress has been pending since August 1, 2003, the effective date of the grant of service connection.  Thus, pursuant to Rice, the Board concludes that a claim for TDIU prior to October 24, 2005, is properly before the Board.  

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

With regard to the Veteran's claim for service connection for hypertension, the Board's July 2014 remand directed that an addendum opinion be obtained addressing whether the Veteran's hypertension pre-existed his second period of active service, and if so, whether it was aggravated therein.  In September 2014, a VA examiner provided an opinion that the Veteran's hypertension was less likely than not incurred in or caused by any in-service event, injury or illness.  As the requested opinion was not provided, the September 2014 VA medical opinion is inadequate, and does not substantially comply with the July 2014 remand directives of the Board.  Remand is necessary for a new opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Right Knee Disorder

Concerning the claim for service connection for a right knee disorder, the Board's July 2014 remand directed that a VA examination be conducted to obtain an opinion as to the etiology of the Veteran's right knee disorder.  An examination was conducted in September 2014.  The Veteran was diagnosed as having an abscess over the right patella and contusion to the knee, and chronic osteoarthritis of the right knee.  The examiner opined that it was at least as likely as not incurred in or caused by service, due to his fall off a table in 1977 onto his right knee.  The examiner indicated that the Veteran's in-service right knee abscess was superficial and likely did not involve the right knee joint.  

In October 2015, the RO sought clarification as to which of the Veteran's diagnosed right knee disorders was at least as likely as not related to service.  The examiner provided an addendum opinion in October 2015, where he stated that his opinion was made in error.  He stated that "there was truly no continuity as apparently this knee injury was about 37 years ago when I saw him in 9/14 and I should have realized that VA Policy does require that to be considered a SC disability that the Veteran should have been seen many times over those year and apparently he was not being seen by anyone (no Physician, NP or PA) at all over those 36+ years and so I do realize that my opinion was made in error, and so I will make a correction on this."  While the Board acknowledges the examiner's change in opinion, the examiner's statement regarding "VA Policy" is inaccurate, as there is no specific requirement that the Veteran be seen by medical personnel through the years in order to warrant service connection.  In addition, a determination of the presence or absence of service connection is a legal determination which medical authorities do not make.  For these reasons, the Board finds that the Veteran should be afforded a new VA examination in this case.

Neck Disorder

With regard to the claim for service connection for a neck disorder, there appear to be some outstanding medical records not associated with the claims file.  A September 2014 VA neck conditions examination report indicates that records from Shannon Medical Center from May 1989 and April 2001 were reviewed.  These records consisted of treatment for neck pain and x-rays of the cervical spine.  The claims file only includes 1995 records from Shannon Medical Center.  A remand is necessary to obtain the complete treatment records.  

Arthritis of the Fingers

As to the claim for service connection for arthritis of the fingers, the July 2014 remand directed that the Veteran be afforded a new VA examination.  The examiner was directed to provide an opinion as to whether it was at least as likely as not that the Veteran's arthritis of the fingers had their onset in service, or is otherwise related to service, to include the Veteran's assertions as to service incurrence.  

A VA examination was conducted in September 2014.  The examiner found that the Veteran's arthritis of the fingers was less likely than not incurred in or caused by service.  The examiner's rationale stated that the Veteran incurred a first-degree frostbite during service; but to cause arthritis, the Veteran would have had to incur a more severe frostbite, such as a third or fourth degree frostbite.  However, while included in the history section of the examination report, the examiner failed to discuss in the rationale the Veteran's statements regarding injuring his left hand and fingers during combat training.  During the examination, as well as during his October 2010 Board hearing, the Veteran indicated that he was the front man on a wooden pole which was supposed to launch him over a wall, but that his hand slipped in front of the pole and got smashed between the wall and the pole.  Service treatment records show that the Veteran sought treatment for his left hand in March 1977 following this incident.  As the Veteran's assertions as to service incurrence were not fully considered, a supplemental opinion is required in this case.  Id.

Residuals of Heat Stress

Regarding the claim for an initial compensable evaluation for residuals of heat stress, the July 2014 remand directed that the Veteran be afforded a new VA examination to determine the severity of his heat stress.  Following an examination, the examiner was requested to note the presence or absence of debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, and confusion) or a combination of other signs and symptoms.  The examiner was also asked to comment on whether the symptoms are nearly constant or wax or wane.  If the symptoms wax and wane, then the examiner was asked to comment on the incapacitation and the length of such incapacitation on a per year basis; or if the symptoms are nearly constant, the percentage of restriction of routine daily activities versus the pre-illness level.

While a VA examination was conducted in September 2014, the requested criteria were not evaluated.  For some reason, the examiner only discussed the Veteran's problems with heat in service, and indicated that the Veteran could not handle the heat at all anymore.  The examiner then discussed briefly the Veteran's heat stress in relation to its effect on the Veteran's occupation as a geologist.  As the Board's remand directives were not complied with, another remand is required for a new VA examination.  Id.       

TDIU

Consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The claim for TDIU prior to October 24, 2005 is inextricably intertwined with the remanded claim for an initial compensable evaluation for residuals of heat stress.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Finally, as these matters are being remanded, updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he is receiving for his hypertension, right knee disorder, neck disorder, arthritis of the fingers, and residuals of heat stress.  Of particular interest are the complete treatment records from Shannon Medical Center.  Request that the Veteran forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Refer the case to the VA examiner who authored the September 2014 medical opinion regarding the etiology of hypertension for an additional supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another qualified clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled. 

The examiner must offer an opinion as to the following:

(a)  Whether there is a 50 percent or greater probability that the Veteran's current hypertension is related to his first or second periods of active service, in terms of incurrence.

(b)  Did the Veteran clearly and unmistakably have hypertension at the time of his entrance into active service in April 1996.  If so, does the evidence clearly and unmistakably show that this disability was not worsened beyond natural progression during the second period of service.

The examiner should provide a rationale for any opinion rendered. 

3.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current right knee disorder.  The claims folder, including a copy of this and the previous remands, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner is requested to answer the question of whether it is at least as likely as not (a 50 percent probability or more) that any right knee disorder, had its onset in service, or is otherwise related to the Veteran's military service.  

The Veteran's assertions as to service incurrence should be discussed.   The examiner should discuss the Veteran's testimony during his October 2010 Board hearing, where he states that since service, he self-treated his right knee pain with over-the-counter pain pills.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.

4.  Refer the case to the VA examiner who authored the September 2014 medical opinion regarding the etiology of arthritis of the fingers for an additional supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another qualified clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled. 

The examiner is requested to answer the question of whether it is at least as likely as not (a 50 percent probability or more) that arthritis of the fingers had its onset in service, or is otherwise related to the Veteran's military service.  

The Veteran's assertions as to service incurrence should be discussed.  The examiner should discuss the Veteran's testimony during his October 2010 Board hearing, the Veteran indicated that he was the front man on a wooden pole which was supposed to launch him over a wall, but that his hand slipped in front of the pole and got smashed between the wall and the pole.   

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.

5.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the severity of his service-connected residuals of heat stress.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The claims folder, a copy of this and all previous remands, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran. 

Following examination, the examiner is requested to note the presence or absence of the following: debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, and confusion) or a combination of other signs and symptoms.  The examiner is also to comment on whether the symptoms are nearly constant or wax or wane; the examiner should also comment on the incapacitation and the length of such incapacitation if the symptoms wax and wane on a per year basis, or if the symptoms are nearly constant the percentage of restriction of routine daily activities versus the pre-illness level. 

A full and complete rationale for any opinion expressed is required.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




